Chambers, J.
(concurring) —  “[F]reedom of movement is the very essence of our free society, setting us apart. Like the right of assembly and the right of association, it often makes all other rights meaningful—knowing, study*503ing, arguing, exploring, conversing, observing and even thinking.” Aptheker v. Sec’y of State, 378 U.S. 500, 520, 84 S. Ct. 1659, 12 L. Ed. 2d 992 (1964) (Douglas, J., concurring). Any limitation on this freedom must be narrowly tailored to serve a compelling government interest, and substantial innocent conduct must not be collaterally damaged. I concur with the majority that the word “errand” is vague and this ordinance is facially unconstitutional. However, since I find its overbreadth to be its most glaring constitutional flaw, I write separately.
Facts
The city of Sumner enacted a juvenile curfew in 1996. This curfew essentially prohibits children under 18 (unless they have been emancipated) from remaining in broadly defined public places or establishments at night. Sumner Municipal Code (SMC) 9.28.010(A), (C), (G). Violation of the ordinance is a civil infraction. SMC 9.28.020(C). Parents are also prohibited on pain of civil infraction from allowing their children to violate the ordinance. SMC 9.28.030. Narrow exemptions exist for such things as interstate travel, commuting directly to or from a job or school event, or emergencies. SMC 9.28.040. Despite its civil nature, the police are specifically authorized to take children suspected of violating the ordinance into custody. SMC 9.28.050.
Several nights in July 1999, 14-year-old Justin Walsh took late night journeys out of his home, perhaps with the prior permission of his father, Thomas Walsh. On July 25, 1999, a police officer encountered Justin in an Am Pm Minimarket at about 1:46 a.m. The officer took Justin to the police station and called his father. Thomas told the officer Justin had permission to go to the store, and, despite some skepticism, the officer returned Justin to the Am Pm. When the officer encountered Justin out later that same night, he cited him and Thomas for violation of the ordinance.
At about 2:00 a.m. on July 30,1999, an officer found Justin out in apparent violation of the curfew. This time, *504Justin was taken to the police station and kept in a locked cell until his father came to collect him. Again, both Justin and his father were cited for violation of the ordinance. Thomas Walsh now argues that the ordinance is unconstitutional. I agree with the majority that we have jurisdiction to consider the constitutionality of this ordinance.
Analysis9
There is a fundamental right to move freely in public places. Papachristou v. City of Jacksonville, 405 U.S. 156, 164, 92 S. Ct. 839, 31 L. Ed. 2d 110 (1972). This freedom is rooted both in the First Amendment’s protection of association and expression and in the fundamental liberties protected by the Fifth Amendment. Waters v. Barry, 711 F. Supp. 1125, 1134 (D.D.C. 1989).
Walsh argues that Sumner’s curfew ordinance violates equal protection. In an equal protection analysis, the level of scrutiny dictates both the form of the analysis and the level of protection given. Nunez v. City of San Diego, 114 F.3d 935, 945 (9th Cir. 1997). Ordinances that infringe upon fundamental rights are given strict scrutiny. Nunez, 114 F.3d at 946. While the dissent is correct that courts around the country have differed on the level of scrutiny appropriate to juvenile curfews, this jurisdiction has settled the issue. Strict scrutiny applies.10 State v. J.D., 86 Wn. App. 501, 508, 937 P.2d 630 (1997); Nunez, 114 F.3d at 945; accord City of Seattle v. Pullman, 82 Wn.2d 794, 799-800, 514 P.2d 1059 (1973) (effectively applying strict scrutiny). 11 *505The mere fact that only children are involved does not undermine this threshold determination. “Constitutional rights do not mature and come into being magically only when one attains the state-defined age of majority. Minors, as well as adults, are protected by the Constitution and possess constitutional rights.” Planned Parenthood v. Danforth, 428 U.S. 52, 74, 96 S. Ct. 2831, 49 L. Ed. 2d 788 (1976). The freedom to move and the freedom to be still are fundamental freedoms, enjoyed by adults and children. Pullman, 82 Wn.2d at 800; J.D., 86 Wn.2d at 506.
“In order to survive strict scrutiny, the classification created by the juvenile curfew ordinance must be narrowly tailored to promote a compelling government interest.” Nunez, 114 F.3d at 946 (citing Plyler v. Doe, 457 U.S. 202, 217-18, 102 S. Ct. 2382, 72 L. Ed. 2d 786 (1982)). For this ordinance to be constitutional, it must be narrowly tailored to meet a compelling government interest. This is where the age and judgment of minors comes into play. Children’s enjoyment of fundamental rights may be conditioned as appropriate for their age and judgment. Accord Nunez, 114 F.3d at 945 (“[M]inors’ rights are not coextensive with the rights of adults because the state has a greater range of interests that justify the infringement of minors’ rights.”). This analysis may take into account the different needs and abilities of children because we recognize that many of our young citizens are undeveloped in their judgments and decision-making abilities. Cf. Bellotti v. Baird, 443 U.S. 622, 634, 99 S. Ct. 3035, 61 L. Ed. 2d 797 (1979). Yet 14-year-olds are held to the standard of an adult for their torts, and increasingly, children are held to the same standard as adults for crimes committed. Young citizens are also entitled to protections under the Constitution. See, e.g., Nunez, 114 F.3d at 945. Accommodation of the rights, powers, and liberties in play is an ongoing process and no easy formula has yet revealed itself. Instead, it requires thoughtful analysis and careful consideration of the facts every time.
The government may legitimately argue that the burden on the constitutional liberties of children is narrowly tai*506lored to meet a compelling purpose, given (1) the particular vulnerability of children, (2) their inability to make crucial decisions, and (3) the importance of the parental role in child rearing to justify the legislative action taken in addition to the usual constitutional considerations. Bellotti, 443 U.S. at 634. Unfortunately, on the record before us, I am unable to justify the broad reach of Sumner’s ordinance even in light of these factors.
While broad statements from legislative bodies that the legislation serves compelling state purpose without substantial overbreadth is not sufficient to meet the constitutional standards, the government need not have scientific or exact proof of the need for legislation. Ginsberg v. New York, 390 U.S. 629, 642-43, 88 S. Ct. 1274, 20 L. Ed. 2d 195 (1968). Sumner has a compelling state interest in reducing crime and protecting children from becoming the victims of crime. The question before us is whether there is a record to support Sumner’s assertion that it must infringe upon the rights of minors to meet these legitimate public safety goals.
The majority properly grants Walsh’s motion to strike from the record the testimony and memorandum of the Sumner police chief. There is no other record before us to satisfy the element of proof. The dissent seems satisfied that state reports on the rise of juvenile crime, and national surveys on curfews, is sufficient evidence upon which a small community would be justified in imprisoning all children within their homes (with some appropriate but insufficient exceptions). I disagree with the dissent and would require some evidence that correlates directly with the specific problems of the specific community sought to be addressed by the ordinance.12 In the record before us, there *507is no factual basis to find that Sumner has compelling interests that must be served by such an onerous burden on the rights of children and parents as a curfew.
Other courts have struck down similar curfew ordinances because there was insufficient nexus between the law’s means and ends. I agree with the courts that have found the number of juveniles engaged in safe and innocent activity almost certainly outnumbers those engaged in criminal activity. Like them, I would hold that confining all children to their homes, or to a few designated places and activities, without evidence that such draconian restrictions were necessary, is not narrowly tailored to serve the needs of public safety or child protection. See, e.g., Nunez, 114 F.3d at 948; Waters, 711 F. Supp. at 1136. Similarly, the record in this case also fails to provide evidence of a sufficient nexus between the curfew and juvenile victimization or crime rates to withstand strict scrutiny.13
Our own precedents make this clear. In Pullman we found a Seattle curfew unconstitutional both because it was vague and because it criminalized harmless conduct, in excess of the city’s police powers. All of the conduct prohibited by the Sumner curfew that was not already criminalized is likely harmless. Prior ordinances and statutes dealt with criminal conduct. The Sumner curfew ordinance criminalizes innocent conduct, even if done with the parents’ permission. For example:
*5081. A juvenile attends an evening concert in Seattle, but it is past the curfew hour by the time the juvenile drives back home to Sumner. See SMC 9.28.020, .040(E), (H);
2. A juvenile goes to work or attends an evening event sponsored by a local school or college, but returns home during curfew hours by way of an indirect route to avoid freeway construction. See SMC 9.28.020, .040(G);
3. A juvenile goes to a slumber party at a friend’s house, but leaves during curfew hours and walks home as directed by the juvenile’s parents because the friend wants to use alcohol or drugs. See SMC 9.28.020.
This ordinance prohibits too much innocent conduct. It infringes on recognized constitutional liberties held by children. It is overbroad, and without more evidence that it is narrowly tailored to meet a compelling state purpose, it must be struck.
Freedom of Expression
This curfew also infringes on children’s right of free expression. Cf. J.D., 86 Wn. App. at 509. “The United States Supreme Court has long recognized that minors have the same fundamental right of expression as adults.” J.D., 86 Wn. App. at 509 (citing Tinker v. Des Moines Indep. Cmty. Sch. Dint., 393 U.S. 503, 511, 89 S. Ct. 733, 21 L. Ed. 2d 731 (1969)). This freedom of expression may be limited only if the limitations are narrowly tailored to serve a compelling purpose. Waters, 711F. Supp. at 1135. Abroad exception for First Amendment activities has saved some ordinances. See, e.g., Qutb v. Strauss, 11 F.3d 488 (5th Cir. 1993). Clearly, Sumner modeled its ordinance, including exceptions and defenses, on the Dallas curfew ordinance, which survived a similar challenge. There is, however, one significant difference between the two. The Dallas ordinance provided an additional exemption for “exercising First Amendment rights protected by the United States Constitution, such as the free exercise of religion, freedom of *509speech, and the right of assembly.” Qutb, 11 F.3d at 498 (quoting Dallas, Tex., Ordinance No. 21309).14
Petitioner has established that this ordinance reaches substantial expressive First Amendment conduct unrelated to any compelling city interest. Therefore, this ordinance is unconstitutionally overbroad and must be struck. I respectfully concur in judgment.
Sanders, J., concurs with Chambers, J.

 I am indebted to Judge Agid’s well reasoned opinion in State v. J.D., 86 Wn. App. 501, 937 P.2d 630 (1997) for much of my analysis.


 I focus on the impact of this ordinance on the constitutionally protected liberties of children. If the ordinance is an unconstitutional infringement on the child’s liberties, to enforce it against the parent would effectively allow the State to infringe by proxy what it could not infringe directly.


 In Pullman, a case that predated some of the formalization of this constitutional analysis, we applied a variation of strict scrutiny to a minor curfew ordinance. We found that they were only “permissible where they are specific in their prohibition and necessary in curing a demonstrable social evil.” Pullman, 82 Wn.2d at 803; accord J.D., 86 Wn. App. 501. This is a substantially similar analysis to the modem 'strict scrutiny doctrine.


 Sumner is a small community. Its problems are not necessarily the same as Dallas, Texas’s, or even Tacoma, Washington’s. Evidence from a nearby and similar community might suffice. Certainly, it would be helpful to our inquiry to have such specific information. My analysis of the compelling state interest, and whether the ordinance was narrowly tailored to serve it, would be quite different if the Sumner police chief had reported that during the proceeding year or two, juveniles committed a significant percentage of crimes in a discernible geographic *507area within Sumner and between specific hours, or had reported that juveniles were victims of those crimes. It is possible that the city had received many complaints that juveniles were congregating at one or more of the convenience stores that stay open late in the city of Sumner, and because of their numbers, traffic was obstructed. It is possible that the city has received numerous complaints about noise created by young people gathering in the city’s parks. Unfortunately, we have nothing but the best intentions of the city council, which is insufficient to pass constitutional muster.


 Certainly, a narrow and constitutionally permissible curfew could be crafted to meet a compelling need to address the high crime rate, drug use, congregation of runaways, or other specific problem in a specific area. However, given constitutional protections, a permanent, blanket curfew covering every public place in a jurisdiction and every young person within that jurisdiction will be unlikely to ever satisfy the narrowly tailored test.


 I note that recently Sumner’s curfew ordinance has been amended to add a First Amendment exception.